Citation Nr: 1045588	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
an abdominal stab wound, with a laparoscopy scar and ventral 
hernia, secondary to a temporary colostomy.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to September 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2009, the Veteran testified at a hearing conducted at the 
Board's main office in Washington, D.C., before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of record.

The Board previously denied the subject claim in November 2009, 
and the Veteran filed a timely appeal of this decision with the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, pursuant to a June 2010 Joint Motion for Remand, the 
Court vacated the Board's decision and remanded the matter to the 
Board for further action based on the instructions in the Joint 
Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The parties to the Joint Motion determined that the Board did not 
adequately address the Veteran's entitlement to separate 
compensable ratings for muscle injury, residuals of in-service 
bowel resection, and his second abdominal scar.  The parties 
further determined that based on the Veteran's statements 
regarding his difficulty with employment as a result of this 
service-connected disability, the Board needed to also address 
the issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  

Moreover, subsequent to the return of this matter to the Board 
for further consideration, the Veteran has submitted additional 
evidence without waiving the RO's initial consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c) (2010).  In addition, this 
evidence includes information regarding a recent award of Social 
Security Administration (SSA) disability benefits and an April 
2010 written statement from a VA examiner who indicated that the 
Veteran had been precluded from work as a result of abdominal 
pain for which he had been treated by a physician at the 
Syracuse, New York VA Medical Center (VAMC) between January and 
April 2010, at which time the Veteran underwent a surgical 
procedure related to this disability.  

Consequently, based on the instructions of the parties to the 
Joint Motion and the above-noted evidence suggesting worsening 
disability, the Board finds that the Veteran should be afforded 
additional appropriate examination to further address the nature 
and severity of all residuals of his abdominal stab wound, with a 
laparoscopy scar and ventral hernia, secondary to a temporary 
colostomy, including the extent of any muscle injury, residuals 
of in-service bowel resection, and scarring associated with this 
service-connected disability.

The Board further finds that as a result of the Veteran's most 
recent statements concerning the resolution of his SSA claim and 
additional relevant care with VA, an effort should be made to 
obtain all records connected with the Veteran's SSA claim, and 
any additional VA treatment records for the Veteran at the 
Syracuse, New York VAMC and Cortland, New York Community Based 
Outpatient Clinic (CBOC), dated since March 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Arrangements should be made to obtain 
any additional VA treatment records for 
the Veteran at the Syracuse, New York VAMC 
and Cortland, New York CBOC, dated since 
March 2008, to include any records 
associated with surgery in April 2010.

2.  The SSA should be contacted and 
requested to provide a copy of all 
decisions awarding benefits to the 
Veteran, in addition to a complete copy of 
all supporting medical and other 
documentation that was utilized in 
rendering the decision.

3.  Thereafter, schedule the Veteran for 
appropriate VA examination(s).  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  Any indicated studies 
should be accomplished.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected residuals of his 
abdominal stab wound, with a laparoscopy 
scar and ventral hernia, secondary to a 
temporary colostomy, including the extent 
of any muscle injury, residuals of in-
service bowel resection, and scarring 
associated with this service-connected 
disability.  

a.  The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify all of the muscle 
groups involved.

b.  The examiner(s) should state whether 
there are any residuals of the Veteran's 
in-service bowel resection, to include 
adhesions.  If the Veteran does have 
residuals of the in-service bowel 
resection, the examiner(s) should describe 
the severity of his symptoms.

c.  The examiner(s) should describe in 
detail the Veteran's scars, to include a 
discussion of whether the scar(s) is a 
stab or surgical wound, painful on 
examination, and whether they result in 
any limitation of function.  The location 
and size (width and length) of the scar(s) 
should be described.

d.  The examiner(s) should describe all 
manifestations attributable to the 
Veteran's ventral hernia.

e.  The examiner(s) should provide an 
opinion as to whether the Veteran's 
residuals of his abdominal stab wound, 
with a laparoscopy scar and ventral 
hernia, secondary to a temporary 
colostomy; residuals of a stab wound to 
the right chest; and residuals of a stab 
wound to the left forearm, render him 
unable to secure and follow a 
substantially gainful occupation.  

Specifically, the examiner is requested to 
express a medical opinion as to the degree 
of occupational impairment attributable to 
the Veteran's service-connected 
disabilities, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the Veteran's 
service-connected disabilities and whether 
any limitation on employment is likely to 
be permanent.

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all conclusions reached.

4.  Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the examiner(s) for 
correction.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Finally, readjudicate the claim on 
appeal, to include the issue of whether 
the Veteran's residuals of his abdominal 
stab wound, with a laparoscopy scar and 
ventral hernia, secondary to a temporary 
colostomy, and any other service-connected 
disabilities render him unable to secure 
and follow a substantially gainful 
occupation so as to warrant entitlement to 
TDIU or the referral of his increased 
rating claim and claim for TDIU for 
extraschedular consideration.  38 C.F.R. 
§§ 3.321, 4.16 (2010).  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case, and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


